DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 6-8 of the Response:
“While Schoepp teaches a non-rigid trackable device, Applicant respectfully disagrees that it may be combined with the treatment tool of Rozenberg as alleged. Rather, the devices of Rozenberg and Schoepp are structurally incompatible, or at a minimum are so disparate in construction and intended use that it would not be obvious to a skilled artisan to combine them in the manner claimed by the independent claims. 
More particularly, Rozenberg discloses "a treatment tool 100 [that] includes a catheter 102 and an optical waveguide 104 passing through both . . . ." See Rozenberg, paragraph [0028]. Consistent with the disclosure of Rozenberg, it is very well understood that catheters generally must be able to slide along the tissue as it is being deployed within the patient. Therefore, there would be no motivation whatsoever to provide, on the sleeve 106 of Rozenberg, "at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet" of an interface, as recited in amended independent claims 1, 17 and 19. For example, the use of adhesive would result in the catheter 102 of Rozenberg being glued to the inside of the patient, an obvious health risk and contradicting the aforementioned necessary function of a catheter being movable within and removable from the patient. Similarly, a person having ordinary skill would not provide on the catheter 102 one of a clamp, a screw, a snap-in-connector, or a magnet, as such an interface would radially extend from the catheter and prevent insertion of the catheter into the patient. Lastly, in stark contrast to the skin-affixed tracker of Schoepp, the catheter 102 of Rozenberg is "percutaneously advanced into a blood vessel or any other cavity, tube or pipe within the body of a patient." See Rozenberg, paragraph [0029]. Therefore, the technical effect of Schoepp is at odds with that Rozenberg, and further irreconcilable with the technical effect realized by the recited invention of amended independent claim 1 of extending the trackability of the tracker onto the patient or the surgical tool.”
In response, the Examiner respectfully asserts that as commonly known an entire length of a catheter is not advanced into the body.  This can also be shown in Fig. 4 of Rozenberg.  Therefore, an adhesive may be used with an interface on the portion of the catheter that is outside of the body to secure the catheter in place to treat a specific area.  In light of the amendments the 35 USC § 102 rejection of claim 1 has been withdrawn however a new grounds of rejection has been made under 35 USC § 103 over Rozenberg (US 20020038121 A1) in view of Schoepp.
The Applicant asserts on page 8 of the Response:
“Claim 19 stands rejected under 35 U.S.C. § 102 as being anticipated by United States Patent No. 6,336,904 to Nikolchev. Applicant respectfully traverses the rejection and submits that Nikolchev fails to disclose the step of "detecting, by the optical sensor, light emitted by the portion of the lateral surface of the optical fibre."
In response, the Examiner respectfully asserts Applicant' s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts on pages 9-10 of the Response:
“Jajal fails to disclose tracking the optical fiber 30 externally via an optical sensor (e.g., with a camera). Rather, Jajal discloses a tool 82, wherein "the pose of the tool 82 is tracked in the working coordinate system (e.g., (...) by attachment to an optical fiber 30))." See Jajal, paragraph [0050]. The optical fiber 30 has a sensing section 32 with a sensing component 46, and the sensing component 46 modifies an optical signal traveling through its core 40 based on strain or local bend of the core 40. The sensing components 46 return a distinct modified signal, which enables a controller 16 to determine the strain on the corresponding sensing component 46. Jajal further teaches that, subsequently, the determined strain at each sensing component 46 may be used to determine a shape of the optical fiber 30. A portion of each of the optical fibers 30 has a fixed location and orientation relative to a fiber base, which houses a light source 12, the sensing unit 14, and the controller 16 and is tracked by a vision tracking system 60. With the shape of the optical fiber 30 known (based on the modified optical signal) and a pose of the fiber base 50, the pose of each optical fiber 30 can be determined. See Jajal, paragraph [0035]-[0038], [0040] and [0041]. 
Therefore, a person having ordinary skill in the art would not be motivated to modify Jajal to cause the optical fiber 30 to emit light from a lateral surface. Rather, light emission through the lateral surface of a modified Jajal would impede tracking of the optical fiber 30, as the modified signal needs to travel back to a sensing unit 14 inside the fiber base 50 (see Jajal paragraph [0040]) and not escape through the lateral surface. In fact, Jajal discloses one or more cladding layers having a refractive index selected to reduce or eliminate a leakage of the optical signal, which indicates to the person having ordinary skill in the art to avoid light emission through the lateral surface. See Jajal, paragraph [0034] (emphasis added). 
In view of the foregoing, Applicant respectfully submits that a skilled artisan would not be motivated to combine Jajal with Rozenberg to provide the optical fibre having "a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface," as recited in independent claim 13. Claims 16-18 depend from and add further limitations to independent claim 13. Therefore, Applicant respectfully requests the rejection of claims 13 and 16-18 as being obvious over Jajal in view of Rozenberg be withdrawn."
In response, the Examiner respectfully asserts Jajal discloses in Para [0041] – “In other embodiments, such as the embodiment illustrated in FIG. 1, the fiber optic tracking system 10 tracks the fiber base 50 or another object to determine its pose. This may be accomplished using a vision tracking system 60 shown in FIGS. 1 and 2. The vision tracking system 60 includes a camera 62 operatively coupled to the controller 16.” Therefore, Jajal discloses an optical detector to track the fiber base or another object.  The camera can optically track other objects therefore the lateral emissions via portions of the lateral surface of the optical fibre as taught by Rozenberg could be tracked.  Therefore the 35 USC § 103 rejections of claims 13-16 have been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the surgical instrument".  However, a surgical instrument has not been defined therefore there is insufficient antecedent basis for this limitation in the claim.  Because the surgical instrument is attached to a wherein clause the limitation will be interpreted by the examiner as “wherein the surgical tool” for examination purposes.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg (US 20020038121 A1), and further in view of Schoepp (US 20150327948 A1).
	Regarding Claim 1, Rozenberg discloses a tracker (Fig. 5 - (500)) configured to be associated with a patient or a surgical tool (Fig. 4 – tracker is associated with the body) that is to be tracked by a surgical navigation system (Para [0030] – “The optical waveguide 104 may be illuminating in red light, and may enable one to follow the position of the catheter in blood vessels which are approximately in the depth of 1-1.5 cm from the skin surface”, therefore the tracker is tracked), the tracker comprising:

    PNG
    media_image1.png
    636
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    682
    media_image2.png
    Greyscale

an optical fibre (Fig. 1 – waveguide (104), Para [0028] – “The optical waveguide may be any one of a group of well known or yet to be devised optical pipes or treads adapted to conduct propagating electromagnetic radiation, for example an optical fiber”) having a longitudinal extension and configured to be optically coupled to a light source (Fig. 4 shows catheter with waveguide [optical fiber] coupled to a light source, Para [0034] – “Referring to FIG. 4, there is shown the electric catheter of FIG. 2, being inserted into a body of a patient, Radiation produced by illuminating radiation source 204 passes though waveguide 104”) such that the optical fibre transmits light emitted by the light source (Para [0034] – “Radiation produced by illuminating radiation source 204 passes though waveguide 104 and is emitted at a point of egress”); and
wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”, as shown in Fig. 5 the multiple points of egress are on a lateral surface of the wave guide).
Conversely Rozenberg does not teach an interface configured to couple the tracker to the patient or the surgical tool, wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet,
However, Schoepp discloses further comprising an interface configured to couple the tracker to the patient or the surgical tool (Para [0022] – “The tracking point or points may be disposed on one side of the flexible substrate. An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”), wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet (Para [0022] – “The tracking point or points may be disposed on one side of the flexible substrate. An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”),
The disclosure of Schoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the coupling of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Schoepp - Para [0069]).
Regarding Claim 2, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the optical fibre comprises a plurality of light emitting portions that are spaced apart along its longitudinal extension (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”).
Regarding Claim 4, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the at least one light emitting portion is confined to an essentially point-shaped spot on the optical fibre (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”).
Regarding Claim 5, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses further comprising a light absorbing sleeve configured to encase at least a part of the optical fibre, wherein the sleeve defines an area with an opening or a reduced light absorbance (Sleeve = catheter, Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”, therefore it is interpreted the catheter has openings of point of reduced light absorbance for the light from the multiple points of egress to shine through).
Regarding Claim 7, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Rozenberg discloses the tracker that comprises an optical fiber conversely Rozenberg does not teach further comprising a carrier, wherein the […] is supported by the carrier.
However, Schoepp discloses further comprising a carrier, wherein the […] is supported by the carrier (Fig. 9 reproduced below show the optical tracker including LED’s that are supported by a flexible substrate [carrier] (90), Para [0061] – “The tracking points 30 are carried by the flexible substrate 90”).

    PNG
    media_image3.png
    309
    416
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Schoepp - Para [0069]).
Regarding Claim 8, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
As cited above Rozenberg discloses the tracker that comprises an optical fiber conversely Rozenberg does not teach wherein the carrier has an edge and the […] extends along the edge.
However, Schoepp discloses wherein the carrier has an edge and the […] extends along the edge (As shown if Fig. 9 reproduced above the optical tracking system including the LED’s are placed along the edge of the substrate [carrier] (90)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Schoepp - Para [0069]).
Regarding Claim 9, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Rozenberg does not teach wherein the carrier is flexible.
However, Schoepp discloses wherein the carrier is flexible (Para [0062] – “a plurality of tracking points 30, in the form of optical emitters such as LEDs, are disposed on one side of a flexible substrate 90”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” ((Schoepp - Para [0069]).
Regarding Claim 10, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Rozenberg does not teach wherein the carrier has the shape of a frame enclosing a central opening. 
However, Schoepp discloses wherein the carrier has the shape of a frame enclosing a central opening (Para [0062] – “the flexible substrate 90 forms generally the shape of a rectangular or square frame surrounding a central window 92”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Schoepp - Para [0069]).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg (US 20020038121 A1) and Schoepp (US 20150327948 A1) as applied to claim 1 above, and further in view of Wang (US 20060285350 A1).
Regarding Claim 3, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Rozenberg discloses the optical fiber with the light emitting portions conversely Rozenberg does not teach wherein the at least one light emitting portion extends longitudinally along the optical fibre.
However, Wang discloses wherein the at least one light emitting portion extends longitudinally along the optical fibre (Fig. 5 reproduced below shows the side emitting portions extending longitudinally).

    PNG
    media_image4.png
    308
    439
    media_image4.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field fiber optic lighting system for navigational aids.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the emitting portion of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Wang - Para [0005]).
Regarding Claim 6, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the optical fibre has two opposite ends (Fig. 4 reproduced above shows the optical fiber 104 with two opposite ends) and 
Conversely Rozenberg does not teach both ends of the optical fibre are configured to be optically coupled to the light source.
However, Wang discloses both ends of the optical fibre are configured to be optically coupled to the light source (As shown in Fig. 7 each end of each optical fiber is coupled together and both ends are of the entire coupled optical fiber are coupled together and connected to the laser source (102)).

    PNG
    media_image5.png
    330
    504
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the coupling of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Wang - Para [0005]).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jajal (US 20190142522 A1) and further in view of Rozenberg (US 20020038121 A1).
Regarding Claim 13, Jajal discloses a surgical tool configured to be tracked by a surgical navigation system (Para [0028] – “Referring to the figures, systems for tracking the locations and/or orientations of incisions and/or rigid objects (e.g., hard tissue such as bones, surgical instruments, etc.) during surgery are shown and described”); and
a tracker coupled to the surgical tool (Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”, therefore it is interpreted the tracker or optical fiber is coupled to the tool), the tracker comprising:
an optical fibre (Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”) having a longitudinal extension and configured to be optically coupled to a light source such that the optical fibre transmits light emitted by the light source (Para [0029] – “One or more optical fibers 30 are configured to receive the optical signal from the light source 12 and to each emit a modified optical signal that is received by the sensing unit 14”, as shown in Fig. 1 optical fiber (30) has a longitudinal extension),
Conversely Jajal does not teach wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface.
However, Rozenberg discloses wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”, as shown in Fig. 5 the multiple points of egress are on a lateral surface of the wave guide).
The disclosure of Rozenberg is an analogous art considering it is in the field of optical tracking of an optical fiber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the optical fiber configuration of Rozenberg to achieve the same results. One would have motivation to combine because it provides “a simple and inexpensive apparatus for indicating the location of a Micro Procedure treatment tool inside a patient's body.” (Rozenberg - Para [0006]).
Regarding Claim 16, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claim 13.
Jajal further discloses wherein the surgical tool comprises a surgical needle (Para [0049] – “In some embodiments, a small incision is made using known techniques (e.g., piercing with a needle, etc.), and the tool 82 is inserted into the small incision. In other embodiments, the tip 88 of the tool 82 is sharpened to facilitate insertion into the soft tissue, forming an incision as the tool 82 is inserted”, therefore because tool 82 can be sharpened to form an incision it is interpreted the tool can be a needle) and at least a part of the optical fibre extends along a portion of the surgical needle (Para [0049] – “The tool 82 may be configured to hold the optical fiber 30 in place relative to the tool 82 during the process of insertion (e.g., by placing the optical fiber in a groove 90)”, Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jajal (US 20190142522 A1) in view of Rozenberg (US 20020038121 A1) as applied to claim 13 above, and further in view of Siemionow (US 20190053851 A1).
Regarding Claim 14, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claim 13.
Jajal further discloses at least a part of the optical fibre of the tracker extends along at least a portion of the […] (Para [0049] – “The tool 82 may be configured to hold the optical fiber 30 in place relative to the tool 82 during the process of insertion (e.g., by placing the optical fiber in a groove 90)”, Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”, therefore it is interpreted the optical fiber extends along at least a portion of the tool).
Conversely Jajal does not teach wherein the surgical instrument comprises a surgical rod 
However, Siemionow discloses wherein the surgical instrument comprises a surgical rod (Para [0026] – “The tracking system may further comprises means for real-time tracking of surgical instruments”, as shown in Fig. 3A the instrument is in the shape of a rod therefore it is interpreted as a surgical rod)

    PNG
    media_image6.png
    512
    661
    media_image6.png
    Greyscale

The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the surgical rod of Siemionow to achieve the same results. One would have motivation to combine because it provides “the intended use of this invention is both presurgical planning of ideal surgical instrument trajectory and placement, and intraoperative surgical guidance, with the objective of helping to improve surgical outcomes” (Siemionow - Para [0029]).
Regarding Claim 15, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claims 13 and 14.
Conversely Jajal does not teach wherein the surgical rod is configured to be attachable to at least one vertebra.
However, Siemionow discloses wherein the surgical rod is configured to be attachable to at least one vertebra (Para [0069] – “the real world image: the patient anatomy, surgeon's hands and the instrument currently in use (which may be partially inserted into the patient's body and hidden under the skin)”, as shown in Fig. 3A reproduced above the tool is placed on the vertebrae therefore it is interpreted it may be partially inserted/attached to the vertebra).
The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the surgical rod of Siemionow to achieve the same results. One would have motivation to combine because it provides “the intended use of this invention is both presurgical planning of ideal surgical instrument trajectory and placement, and intraoperative surgical guidance, with the objective of helping to improve surgical outcomes” (Siemionow - Para [0029]).
Claims 17-18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal (US 20210063722 A1) and further in view of Schoepp (US 20150327948 A1).
Regarding Claim 17, Dhaliwal discloses a surgical navigation system (The Abstract discloses a system that includes a medical device comprising an optical fiber, a light source, a detector, and a processor to determine the locations of the light emitting regions, Para [0072] – “The medical instrument may comprise at least one of an endoscope, a guide wire, a catheter, a catheter delivery system, a scalpel, an energy source for ablation or modification of tissue”, a scalpel is typically used for surgical procedures), comprising: 
a tracker configured to be associated with a surgical tool (Para [0013] – “Determining locations of the light-emitting regions by providing pulsed light through the at least one optical fibre”, therefore the optical fibre is interpreted as the tracker, Para [0009] – “the medical device comprising at least one optical fibre”, Para [0071] – “The medical device may comprise or form part of at least one medical instrument”, Para [0072] – “The medical instrument may comprise at least one of an endoscope, a guide wire, a catheter, a catheter delivery system, a scalpel”), the tracker comprising: 
an optical fibre having a longitudinal extension (as shown in Figs. 2-4 the optical fibre has a longitudinal extension) and configured to be optically coupled to a light source such that the optical fibre transmits light emitted by the light source (Para [0177] – “In use, a light source 14 at the proximal end of the optical fibre 40 is tuned in wavelength to generate point-like sources of light at different positions along the fibre”); and 
wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (As shown in Figs. 3 and 4 the optical fiber has a lateral surface that is configured to emit light via at least a portion of the lateral surface [modifications], Para [0178] – “The light emitted from the modifications 46 may be used to determine a respective location for each of the modifications 46 as described above with reference to FIGS. 1 and 2”); and 
an optical sensor configured to detect light emitted by the optical fibre (Abstract – “pulsed light is guided along the at least one optical fibre or other waveguide to the light-emitting regions and emitted by the light-emitting regions into the scattering medium; at least one detector configured to receive photons of the pulsed light that have passed through the scattering medium”).
Conversely Dhaliwal does not teach an interface configured to couple the tracker to the surgical tool, wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet; 
However, Schoepp discloses an interface configured to couple the tracker to surgical tool (Para [0022] – “The tracking point or points may be disposed on one side of the flexible substrate. An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”, an adhesive could be applied to any solid surface including a surgical tool such as the scalpel of Dhaliwal), wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet (An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”, an adhesive could be applied to any solid surface including a surgical tool such as the scalpel of Dhaliwal),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dhaliwal to incorporate the coupling of Schoepp to achieve the same results. One would have motivation to combine because it allows the tracking device to be removably secured to a surgical tool therefore allowing the tracker to be placed on different tools to be tracked.
Regarding Claim 18, Dhaliwal and Schoepp disclose all the elements of the claimed invention as cited in Claim 17.
Dhaliwal further discloses further comprising a navigation controller configured to calculate a position and/or an orientation of the tracker in a coordinate system of the surgical navigation system based on the detected light (Abstract – “a processor configured to: select signals corresponding to at least some of the received photons; determine a respective location of each of the light-emitting regions based on the selected signals”, Para [0152] – “The location determined from the image is a location in a plane defined by the orientation of the detector array 16, which may be designated as the xy plane. In some embodiments, a location of the medical device 10 in z is also determined” the position determined in the coordinate system of the detector [surgical navigation system]).
Regarding Claim 19, Dhaliwal discloses A method of operating a surgical navigation system (Para [0080] – “there is provided a method for determining a path of at least part of a medical device”) that comprises an optical sensor (Abstract – “at least one detector configured to receive photons of the pulsed light that have passed through the scattering medium”) and a tracker with an optical fibre having a longitudinal extension (Para [0013] – “Determining locations of the light-emitting regions by providing pulsed light through the at least one optical fibre”, therefore the optical fibre is interpreted as the tracker, as shown in Figs. 2-4 the optical fibre has a longitudinal extension) and configured to be optically coupled to a light source such that the optical fibre transmits light emitted by the light source (Para [0177] – “In use, a light source 14 at the proximal end of the optical fibre 40 is tuned in wavelength to generate point-like sources of light at different positions along the fibre”), and wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (As shown in Figs. 3 and 4 the optical fiber has a lateral surface that is configured to emit light via at least a portion of the lateral surface [modifications], Para [0178] – “The light emitted from the modifications 46 may be used to determine a respective location for each of the modifications 46 as described above with reference to FIGS. 1 and 2”), wherein the method comprises the steps of: 
detecting, by the optical sensor, light emitted by the portion of the lateral surface of the optical fibre (Abstract – “pulsed light is guided along the at least one optical fibre or other waveguide to the light-emitting regions and emitted by the light-emitting regions into the scattering medium; at least one detector configured to receive photons of the pulsed light that have passed through the scattering medium”, Para [0178] – “The light emitted from the modifications 46 may be used to determine a respective location for each of the modifications 46”); and 
calculating at least one of a position and an orientation of the tracker in a coordinate system of the surgical navigation system based on the detected light (Abstract – “a processor configured to: select signals corresponding to at least some of the received photons; determine a respective location of each of the light-emitting regions based on the selected signals”, Para [0152] – “The location determined from the image is a location in a plane defined by the orientation of the detector array 16, which may be designated as the xy plane. In some embodiments, a location of the medical device 10 in z is also determined” the position determined in the coordinate system of the detector [surgical navigation system]). 
an interface configured to couple the tracker to the patient or the surgical tool, wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet,
However, Schoepp discloses an interface configured to couple the tracker to the patient or the surgical tool (Para [0022] – “The tracking point or points may be disposed on one side of the flexible substrate. An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”, an adhesive could be applied to any solid surface including a surgical tool such as the scalpel of Dhaliwal), wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet (An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”, an adhesive could be applied to any solid surface including a surgical tool such as the scalpel of Dhaliwal),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dhaliwal to incorporate the coupling of Schoepp to achieve the same results. One would have motivation to combine because it allows the tracking device to be removably secured to a surgical tool therefore allowing the tracker to be placed on different tools to be tracked.
Regarding Claim 21, Dhaliwal and Schoepp disclose all the elements of the claimed invention as cited in Claim 17.
Dhaliwal further discloses further comprising the surgical tool (Paras [0171] - [0172]  – “The medical device may comprise or form part of at least one medical instrument. The medical device may be co-located with at least one medical instrument.  The medical instrument may comprise at least one of an endoscope, a guide wire, a catheter, a catheter delivery system, a scalpel”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal (US 20210063722 A1) and Schoepp (US 20150327948 A1) as applied to claim 19 above, and further in view of Nikolchev (US 6336904 B1) and Siemionow (US20190053851A1).
Regarding Claim 20, Dhaliwal and Schoepp disclose all the elements of the claimed invention as cited in Claim 19.
Conversely Dhaliwal does not teach wherein the tracker is part of a surgical tool system comprising the tracker and a surgical rod, wherein at least a part of the optical fibre of the tracker extends along at least a portion of the surgical rod, the method further comprising the steps of: determining a current longitudinal extension of the surgical rod in the coordinate system of the surgical navigation system; determining at least one of a target shape, target position and target orientation of the surgical rod; and outputting instructions for at least one of reshaping, repositioning and reorienting of the surgical rod into the determined at least one of target shape, target position and target orientation.
However, Nikolchev discloses wherein the tracker is part of a surgical tool system comprising the tracker and a surgical rod (Col. 6 lines 18-23 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32”, the localization wire is interpreted as the surgical tool, Col. 1 lines 25-28 – “To at least partly alleviate this problem, tissue localization wires have been developed. Such wires are Small diameter, flexible rods having a barb, hook, or other anchor at their distal tips”), wherein at least a part of the optical fibre of the tracker extends along at least a portion of the surgical rod (Col. 6 lines 18-23 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32”), the method further comprising the steps of:
The disclosure of Nikolchev is an analogous art considering it is in the field of an optical localization system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dhaliwal to incorporate the surgical rod of Nikolchev to achieve the same results. One would have motivation to combine because “The present invention provides improved methods, devices, and kits for localizing target sites” (Nikolchev – Col. lines 45-46) while also localizing the localization wire.
Conversely Dhaliwal and Nikolchev do not teach determining a current longitudinal extension of the surgical rod in the coordinate system of the surgical navigation system;
determining at least one of a target shape, target position and target orientation of the surgical rod; and
outputting instructions for at least one of reshaping, repositioning and reorienting of the surgical rod into the determined at least one of target shape, target position and target orientation.
However Siemionow discloses determining a current longitudinal extension of the surgical rod in the coordinate system of the surgical navigation system (Para [0082] – “as shown in FIG. 3C, the 3D image 171 may demonstrate a mismatch between a supposed position of the instrument according to the pre-operative plan 161, displayed as a first virtual image of the instrument 164A located at its supposed position, and an actual position of the instrument, visible either as the real instrument via the see-through mirror and/or a second virtual image of the instrument 164B overlaid on the current position of the instrument”, therefore if a virtual image of the actual position is overlaid a position of the longitudinal extension is determined, as shown in Fig. 3C the longitudinal extension of the surgical rod is shown);

    PNG
    media_image7.png
    331
    507
    media_image7.png
    Greyscale

determining at least one of a target shape, target position and target orientation of the surgical rod (Para [0082] – “as shown in FIG. 3C, the 3D image 171 may demonstrate a mismatch between a supposed position of the instrument according to the pre-operative plan 161, displayed as a first virtual image of the instrument 164A located at its supposed position, and an actual position of the instrument, visible either as the real instrument via the see-through mirror and/or a second virtual image of the instrument 164B overlaid on the current position of the instrument”); and
outputting instructions for at least one of reshaping, repositioning and reorienting of the surgical rod into the determined at least one of target shape, target position and target orientation (Para [0082] – “Additionally, graphical guiding cues, such as arrows 165 indicating the direction of the supposed change of position, can be displayed”, Fig. 3C shows the arrows indicating the change in position and orientation needed to reach the target [pre-operative plan]).
The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dhaliwal to incorporate the surgical rod of Siemionow to achieve the same results. One would have motivation to combine because it provides “the intended use of this invention is both presurgical planning of ideal surgical instrument trajectory and placement, and intraoperative surgical guidance, with the objective of helping to improve surgical outcomes” (Siemionow - Para [0029]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793